DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The submitted amendments have placed the application in condition for allowance.
Election/Restrictions
Claim 15 is allowable. The restriction requirement between Species I-XIII , as set forth in the Office action mailed on 10/01/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Therefore, claims 18, 26 and 27, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 15, 18 and 26-33 are allowable.
The closest prior art references: Bird (US 2014/0210291), Cheng et al. (CN 102324821) and Unseld et al. (US 2008/0030091) disclose the general claimed structure recited in claims 15 (see Applicant’s fig. 22) and claim 29 (see Applicant’s fig. 15), as explained in last Office Action, but fail to disclose: 
In regards to claim 15 (see fig. 22 below), the specific arrangement and location of the first and second contra-inductor rotors (1030a, 1030b) in relation with the high speed magnet rotor (1010) and the low speed magnet rotor (1020) with their particular magnet arrays (as shown in fig. 22).

    PNG
    media_image1.png
    567
    607
    media_image1.png
    Greyscale

In regards to claim 29 (see fig. 15 below), the specific arrangement and location of the first and second contra-inductor rotors (730a, 730b) in relation with the high speed magnet rotor (710) and the low speed magnet rotor (720) with their particular magnet arrays (as shown in fig. 15).

    PNG
    media_image2.png
    594
    608
    media_image2.png
    Greyscale


The following is an examiner’s statement of reasons for allowance:
In claim 15, the specific limitations of “wherein the second contra-inductor rotor is arranged in an innermost periphery portion, the high speed magnet rotor is arranged in an outermost periphery portion, the first contra-inductor rotor is arranged on an inner side of the high speed magnet rotor and the low speed magnet rotor is arranged between the first and second contra-inductor rotors” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 18, 26-28 are also allowable due to their dependency on claim 15.
wherein the first contra-inductor rotor is arranged in an outermost periphery portion, the high speed magnet rotor is arranged in an innermost periphery portion, the second contra-inductor rotor is arranged on an outer side of the high speed magnet rotor and the low speed magnet rotor is arranged between the first and second contra-inductor rotors” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 30-33 are also allowable due to their dependency on claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                               


/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834